Citation Nr: 1544329	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 2, 2015 and an initial compensable rating higher than 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), whereby the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  

In May 2015, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In an August 2015 decision the Appeals Management Center increased the rating to 40 percent effective July 2, 2015.  (The Board notes that there is a typographical in the August 2015 Supplemental Statement of the Case as August 3, 2015 is presented as the effective date assigned for the 40 percent rating.)  

In July 2015 the Veteran appeared to raise claims for earlier effective dates for a 10 percent rating for tinnitus and for the grant of service connection for bilateral hearing loss.  The Board does not have jurisdiction over these issues, and refers them to the Agency of Original Jurisdiction (AOJ) for appropriate action pursuant to 38 C.F.R. § 19.9(b).  In referring this matter the Board brings to the AOJ's attention that the United States Court of Appeals for Veterans Claims (Court) has barred appellants from filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

FINDINGS OF FACT

1. Prior to July 2, 2015, audiometric findings have shown that the Veteran had no more than level I hearing acuity in the right ear, no more than level II in the left ear, and did not have an exceptional pattern of hearing loss.  
2. From July 2, 2015 audiometric findings have shown that the Veteran had no more than level VI hearing acuity in the right ear and the right ear did not have an exceptional pattern of hearing loss; the Veteran had level VII hearing acuity in the left ear, and had an exceptional pattern of hearing loss in the left ear resulting in level VI hearing acuity.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating prior to July 2, 2015 and an initial rating higher than 40 percent from July 2, 2015 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  With respect to the claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in December 2010 which initially established service connection for this disability and assigned an initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran, as well as his service records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA audiological examinations in December 2010 and July 2015.  In Martinak v. Nicholson, 21 Vet. App. 447, 455(2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Although the functional effects were not addressed on the December 2010 VA examination, they were addressed on the July 2015 VA examination.  Also, the Veteran's lay statements regarding the functional effects resulting from his bilateral hearing loss are being fully considered.  Thus, the Board finds that the totality of the evidence of record is adequate upon which to base a decision with regard to the Veteran's claim and that there is no additional evidence which needs to be obtained as to this matter.  
Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a)

As discussed earlier, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Analysis

Treatment records document that the Veteran has undergone routine fittings and adjustments of his hearing aids.  However, none of those records include audiometric testing data sufficient to rate the Veteran's hearing loss disability.

The probative evidence of record consists of the VA audiological test results of December 2010 and July 2015.  On VA audiological examination in December 2010, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 5, 20, 75, and 95, for an average of 49 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 10, 65, 75, and 90, for an average of 60 decibels.  The speech recognition score, using the Maryland CNC Test, was 92 percent in the right ear and 92 percent in the left ear. 

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in December 2010 are applied to Table VI, the numeric designation of hearing impairment is level I.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in in December 2010 are applied to Table VI, the numeric designation of impairment is level II.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

Prior to July 2, 2015 the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss during this period.

On VA audiological examination in July 2015, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 15, 60, 80, and 95, for an average of 63, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows 10, 75, 90, and 100, for an average of 69.  The speech recognition score, using the Maryland CNC Test, was 60 percent in the right ear and 64 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of  Level VI for the right ear and Level VII for the left ear.  While an exception pattern of hearing loss is not shown in either ear under 38 C.F.R. § 4.86(a), an exceptional pattern of hearing loss is shown in the left ear under 38 C.F.R. § 4.86(b) as the Veteran had 30 decibels or less at 1000 hz and 70 decibels or more at 2000 hz, the hearing acuity level numeric designation may be derived under Table VIA.  The 69 decibel left  ear average puretone threshold warrants a designation of level VI under Table VIA and 38 C.F.R. § 4.86(b) (Level V under Table VIA elevated to VI under § 4.86(b)).  As this is not more favorable to the Veteran than the left ear level designation found under Table VI, it will not be applied.  Under Table VII, numeric designations of VI for the right ear and VII for the left ear do not warrant a rating higher than 40 percent.  When applied, they show a rating of 30 percent, however the Board will not disturb the 40 percent rating that the AMC assigned.  

Consideration is given to the functional effects of the Veteran's hearing, which impacted his speech and caused him difficulty to understand spoken words.  See June 2011 notice of disagreement, July 2015 Veteran's lay statement, and July 2015 VA audiological examination.  Although the Veteran's statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant an initial compensable rating prior to July 2, 2015 and an initial rating higher than 40 percent thereafter for bilateral hearing loss.

For these reasons, the evidence preponderates against the claim for an initial compensable rating prior to July 2, 2015 and an initial rating higher than 40 percent thereafter for bilateral hearing loss.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  Thus the issue of TDIU is not before the Board.  

Extraschedular Consideration

In addition, the Board notes that the Veteran's disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made. 38 C.F.R. § 3.321(b)(1) . 

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) .


ORDER

An initial compensable disability rating prior to July 2, 2015 and an initial disability rating higher than 40 percent thereafter for the service-connected bilateral hearing loss is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


